Appeal by the defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered March 2, 1984, convicting him of rape in the first degree, sodomy in the first degree, sexual abuse in the first *656degree, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was unduly prejudiced by comments made by the prosecutor in his summation is without merit. "Although several of the prosecutor’s remarks were better left unsaid”, such remarks did not operate to deprive the defendant of a fair trial (People v Gonzalez, 102 AD2d 895). In any event, in light of the overwhelming evidence, of the defendant’s guilt, any error committed must be deemed harmless (see, People v Crimmins, 36 NY2d 230; People v Schramm, 92 AD2d 905).
We find the defendant’s remaining contentions to be either unpreserved for appellate review or without merit. Lawrence, J. P., Eiber, Spatt and Sullivan, JJ., concur.